Citation Nr: 1047345	
Decision Date: 12/20/10    Archive Date: 12/22/10

DOCKET NO.  04-39 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel







INTRODUCTION

The Veteran had active service from September 1965 to May 1971.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In January 2009, the Board remanded the case for further 
evidentiary development.

In June 2010, the Board requested a Veterans Health 
Administration (VHA) opinion and the VHA opinion was obtained in 
July 2010.  In August 2010, the Board requested further 
clarification of, and an addendum to, the July 2010 VHA opinion. 
An addendum to the VHA opinion was obtained in September 2010.  
By a letter dated in September 2010, the appellant was afforded 
the chance to review the opinion and respond.  The case is again 
before the Board for final appellate review on the evidence now 
of record.


FINDING OF FACT

Hepatitis C is unrelated to an injury, disease, or event in 
service.


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.301(a), 
3.303 (2010).






REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) veteran 
status; (2) existence of a disability; (3) a connection between 
the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Where complete notice is not timely accomplished, such 
error may be cured by issuance of a fully compliant notice, 
followed by readjudication of the claim.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully 
compliant VCAA notification followed by readjudication of the 
claim, such as a statement of the case or supplemental statement 
of the case, is sufficient to cure a timing defect).  

Here, the Veteran was sent a letter in May 2003 that fully 
addressed all notice elements and was sent prior to the initial 
RO decision in this matter.  The letter provided information as 
to what evidence was required to substantiate the claim and of 
the division of responsibilities between VA and a claimant in 
developing an appeal.  The Veteran was provided a hepatitis C 
questionnaire in May 2003.  In the instant case, the appellant 
was never informed of how VA determines disability ratings and 
effective dates.  However, as the instant decision denies service 
connection, no disability rating or effective date will be 
assigned.  Accordingly, any absence of Dingess notice is moot.  
Therefore, no further development is required regarding the duty 
to notify.

Next, VA has a duty to assist the veteran in the development of 
the claim.  This duty includes assisting him in the procurement 
of service treatment records and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The claims file contains the Veteran's service 
treatment records, as well as post-service reports of VA and 
private treatment and examination.  Moreover, the Veteran's 
statements in support of the claim are of record.  VA has also 
obtained a VHA opinion, with addendum, in relation to this claim.  
The Board has carefully reviewed such statements and concludes 
that no available outstanding evidence has been identified.  The 
Board has also perused the medical records for references to 
additional treatment reports not of record, but has found nothing 
to suggest that there is any outstanding evidence with respect to 
the Veteran's claim.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

 

Legal Criteria

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This may be 
accomplished by affirmatively showing inception or aggravation 
during service.  
38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Continuity of 
symptomatology after discharge is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately questioned. 
38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

At the outset, the Board notes that the Veteran's service 
treatment records are not part of the record despite attempts by 
the RO to obtain this evidence.  The service treatment records 
were formally found to be unavailable in December 2003.  Given 
the absence of such records, the Board has a heightened duty to 
explain its findings and conclusions and to consider carefully 
the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991).

Factual Background

The Veteran contends that he has hepatitis C and that this 
condition was incurred in service due to in-service risk factors, 
including inoculations using a contaminated air gun, high risk 
sexual activity while in Vietnam, and obtaining a tattoo while 
stationed at Fort Dix.  

In addition to the Veteran's contentions, his claims file 
indicates non-service related hepatitis C risk factors recognized 
by VA, including in-service intravenous drug use in Pleiku, 
Vietnam, from 1966 to 1967, and post-service intravenous drug use 
from 1971 to 1993. 

As noted above, the Veteran's service treatment records have been 
formally found to be unavailable.  

Post-service prison treatment records show that the Veteran was 
first diagnosed with hepatitis C in 1994 and that this diagnosis 
was confirmed by biopsy.  Additional prison records from April 
1995 to April 2006 indicate that the Veteran has undergone 
regular check-ups for his chronic hepatitis C.

Following release from prison, the Veteran began seeking VA 
treatment in June 2006, when hepatitis C was added to his master 
problem list.  VA treatment reports show that he began receiving 
follow-up treatment for hepatitis C in August 2006 and that he 
began attending hepatitis C classes in March 2009.

The Board remanded the claim in January 2009 to provide the 
Veteran with a VA examination.

The Veteran underwent a VA examination in June 2009.  At the 
examination, he reported that, during service, he drank 
approximately a six-pack of beer a day, obtained a tattoo in 1968 
while stationed at Fort Dix, had unprotected sexual intercourse 
with at least 150 different partners in Vietnam, and received 
approximately 15 air gun inoculations.  He also reported that he 
was never diagnosed with hepatitis during service.  He stated 
that following separation from service, he used intranasal and 
intravenous cocaine and heroin from 1975 to 1990, noting that he 
shared needles while participating in such drug use.  The 
examiner noted that the Veteran was first diagnosed with 
hepatitis C in 1994, when a biopsy was conducted.  He also 
reported that an April 2009 VA ultrasound revealed an echogenic, 
mildly enlarged liver consistent with fatty infiltration.  Based 
on his review of the record and his examination of the Veteran, 
the examiner diagnosed the Veteran with hepatitis C, without any 
residuals.  In this regard, the examiner stated that the Veteran 
did have fatty liver infiltration per an April 2009 ultrasound; 
however, no cirrhosis was present.  

The examiner opined that it was less likely than not that the 
Veteran's hepatitis C had its onset in the military or was 
related to any in-service disease or injury.  However, he then 
stated that it was more likely than not that the Veteran's 
hepatitis C was contracted during his numerous unprotected sexual 
activities with Vietnamese women during service and/or his post-
service intravenous drug abuse with needle sharing from 1975 to 
1990.  Finally, the examiner indicated that it would be "mere 
speculation" on his part to provide an opinion as to whether the 
Veteran contracted hepatitis C from any of the in-service air gun 
inoculations he received or while obtaining a tattoo during 
service.

In light of the apparent contradictions in the foregoing opinion, 
the Board sought an advisory medical opinion from the Veterans 
Health Administration (VHA) in June 2010.  The specialist was 
asked to render a medical opinion as to whether it is as least as 
likely as not (50 percent or greater probability) that the 
Veteran's hepatitis C had its onset during active service or is 
related to any in-service disease, injury or event.   In 
providing the opinion, the specialist was asked to acknowledge 
and discuss the Veteran's various risk factors, including high 
risk sexual behavior during service, in-service intravenous drug 
use from 1966 to 1967, post-service intravenous drug use from 
1971 to 1993, in-service air gun inoculations, and obtaining a 
tattoo while in service in 1967/1968.

In a July 2010 opinion, a VA medical specialist in 
gastroenterology indicated that she had reviewed the Veteran's 
medical files.  The VHA expert expressed the opinion that the 
Veteran's acquisition of hepatitis C was less likely as not 
caused by, or as a result of any in-service event or injury or 
treatment (e.g., air gun inoculations).  Rather, she concluded 
that it was more likely than not that the transmission of the 
hepatitis C virus came from the Veteran's post-service 
intravenous drug use.  She noted that since the 1990's, injection 
drug use has been the principal mode of transmission of hepatitis 
C.  The VHA expert explained that hepatitis C is primarily spread 
by contact with blood and blood products.  It was explained that 
the highest prevalence of HCV (hepatitis C virus) infection is 
among those with repeated, direct percutaneous exposures to blood 
(e.g., injection drug users, recipients of blood transfusions 
prior to screening in 1992 and hemophilia patients treated with 
clotting factors prior to 1987).  The VHA expert further stated 
that at this time, there is no scientific evidence demonstrating 
hepatitis C transmission from air gun injections.  She stated 
that to date, there has been at least one case report of 
hepatitis B transmission by air gun injection and that thus far, 
there have been no case reports of hepatitis C transmission by 
air gun injection.  She explained that the hepatitis B virus is 
heartier and more readily transmitted than the hepatitis C virus 
which possibly could explain its transmission.  Lastly, she 
stated that studies have suggested that hepatitis C can be 
sexually transmitted, however, the chance for sexual transmission 
of hepatitis C is well below the rates for HIV or hepatitis B 
infection.  She noted that researchers have studies five groups 
of monogamous couples in which only one was infected with the 
hepatitis C virus and that less than five percent of the 
uninfected partners became infected.

Because the VHA expert did not identify whether hepatitis C was 
due to the Veteran's obtaining of a tattoo during service, the 
Board returned the opinion to the VHA expert for clarification.  
The VHA expert was asked to prepare an addendum explaining the 
likelihood that the tattoo received in service resulted in the 
current hepatitis C.

In September 2010, the same VHA expert stated that tattooing 
dyes, ink pots and stylets can transmit hepatitis C virus 
infected blood from one person to another if proper sterilization 
techniques are not followed.  She noted that the United States 
Center for Disease Control and Prevention's position statement on 
this subject states that tattoos performed in informal settings 
or with non-sterile instruments can transmit hepatitis C.  
Despite these risks, it is rare for tattoos in approved facility 
to be directly associated with hepatitis C infection. 




Analysis

In order to establish service connection, the evidence must show 
a current disability; evidence of an injury or disease in service 
or an event in service, causing injury or disease; and evidence 
of a relationship between the current disability and the injury, 
disease, or event in service.

In this case, there is no factual dispute that the Veteran is 
currently diagnosed as having hepatitis C.  The remaining 
question is evidence of a relationship between the current 
hepatitis C and an injury, disease or event in service.

The major risk factors for hepatitis C, relevant to this case, 
are air gun inoculations, obtaining a tattoo, high risk sexual 
activity in Vietnam and intravenous drug use (both during and 
after service).

In deciding this appeal, the Board must weigh the evidence and 
decide where to give credit and where to withhold the same and, 
in so doing, accept certain medical opinions over others.  
Schoolman v. West, 12 Vet. App. 307, 310-11.  The Board cannot 
make its own independent medical determination, and that there 
must be plausible reasons for favoring one medical opinion over 
another.  Evans v. West, 12 Vet. App. 22, 31 (1998).  The Board 
may favor the opinion of one competent medical expert over that 
of another, provided the reasons therefor are stated.  Winsett v. 
West, 11 Vet. App. 420, 424-25 (1998).

On VA examination in June 2009, the VA examiner concluded that it 
would be mere speculation as to whether the current hepatitis C 
is related to in-service air gun inoculations or while obtaining 
a tattoo.  As the VA examiner could not determine actual 
causation from the potential causes and risk factors, and as the 
opinion was based on the significant facts of the case, the 
conclusion does not support the claim.  Opinions like this amount 
to "nonevidence," neither for nor against the claim, because 
service connection may not be based on speculation or remote 
possibility. See generally Bloom v. West, 12 Vet. App. 185 (1999) 
(a medical opinion based on speculation, without supporting 
clinical data or other rationale, does not provide the required 
degree of medical certainty).  See also 38 C.F.R. § 3.102 (when 
considering application of the benefit- of-the-doubt doctrine, 
reasonable doubt is one within the range of probability, as 
distinguished from pure speculation or remote possibility).

In this case, however, the Board sought a second opinion from a 
VHA expert because the Board determined that such medical 
expertise was needed to fairly decide claim.  The VHA expert 
concluded that the Veteran's acquisition of hepatitis C was less 
likely than not caused by, or a result of any in-service event or 
injury or treatment.

With respect to air gun inoculations, the VHA expert explained 
that there was no scientific evidence demonstrating Hepatitis C 
transmission from air gun injections.  

With regard to the Veteran's obtaining of tattoo during service, 
the VHA expert noted that while tattooing dyes, ink pots and 
sylets can transmit the hepatitis C virus, if proper 
sterilization techniques are not followed, it is rare for tattoos 
in an approved facility to be directly associated with hepatitis 
C infection.  The evidence does not suggest and the Veteran has 
not alleged that proper sterilization techniques were not 
followed in this case, and thus, the evidence weighs against the 
Veteran's acquisition of hepatitis C from the tattoo he received 
in service. 

With regard to the Veteran's high risk sexual activity, the June 
2009 VA examiner's opinion was inconsistent insofar as he 
concluded that the Veteran's hepatitis C was not incurred during 
service, but also determined that his condition was likely 
contracted from his numerous sexual encounters with Vietnamese 
women during service.  On the other hand, the VHA expert noted 
that while hepatitis C can be sexually transmitted, the chance 
for such transmission is well below the rates for HIV or 
hepatitis B.  The VHA expert did not relate the Veteran's 
hepatitis C to his sexual practices in Vietnam.   

As for the risk factor of IV drug use, an injury or disease 
incurred during active service shall not be deemed to have been 
incurred in line of duty if such injury or disease was a result 
of the abuse of illegal drugs.  38 U.S.C.A. § 105; 38 C.F.R. 
§ 3.301(d).   The VHA expert ultimately concluded that the 
transmission of the Veteran's hepatitis C virus came from his 
post-service intravenous drug use.    

As the VHA expert thoroughly reviewed the case and provided 
reasons for her conclusions, the Board places great weight on the 
VHA expert's opinion, which opposes the claim.  Consequently, 
considering this evidence, as a whole, there is not the required 
indication of relevant injury in service or the necessary linkage 
between the Veteran's period of military service and his 
hepatitis C.

The Veteran, however, has expressed the opinion that his 
hepatitis C is due to his reported risk factors of air gun 
inoculations, obtaining a tattoo and high risk sexual activity in 
Vietnam.  Where there the determination involves a question of 
causation, under certain circumstances, a lay person is competent 
to offer an opinion on a simple medical condition, a 
contemporaneous medical diagnosis, or symptoms that later support 
a diagnosis by a medical professional. See Jandreau v. Nicholson, 
492 F. 3d 1372 (Fed. Cir. 2007).  Competency is a question of 
fact, which is to be addressed by the Board.  Jandreau at 1377.

In this case, the cause of hepatitis C cannot be determined by 
one's own personal observation without having specialized 
education, training, or experience.  38 C.F.R. § 3.159 (Competent 
lay evidence means any evidence not requiring that the proponent 
have specialized education, training, or experience); Layno v. 
Brown, 6 Vet. App. 465, 469 (1994) (a witness must have personal 
knowledge in order to be competent to testify to a matter; 
personal knowledge is that which comes to the witness through the 
use of the senses.).

And it is not argued or shown that the Veteran is otherwise 
qualified through specialized, education, training, or experience 
to offer an opinion on the cause of hepatitis C, where there are 
several potential causes or risk factors for hepatitis C. Here 
the Veteran's lay opinion on causation is not competent evidence, 
the Veteran's opinion as the cause of hepatitis is not admissible 
as evidence.

Alternatively, even if the Veteran were competent to offer such 
an opinion, the Board does not find the opinion probative on the 
question of causation as the Veteran's opinion does not account 
for evidence of intravenous drug use, which is a major risk 
factor for developing hepatitis C.

As the Veteran's lay opinion is not competent evidence or 
otherwise probative of the material issue of fact necessary to 
establish service connection, that is, the cause of hepatitis C, 
the Board finds that the preponderance of the competent evidence 
of record, that is, the opinion of a VHA expert, which links 
hepatitis C to post-service intravenous drug use, is against the 
claim and the benefit-of-the-doubt standard of proof does not 
apply.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for hepatitis C is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


